 ALABAMAROD AND WIREDIVISIONAlabama Rod and Wire Division,PhelpsDodgeAluminum Products Corp.andAluminum WorkersInternational Union,AFL-CIO. Cases 26-CA-1999and 26-RC-2271May 27, 1969DECISION,ORDER,AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULIOCHAND MEMBERSFANNING ANDJENKINSOn June 28, 1965, Trial Examiner C. W.Whittemore issued a Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpracticesinviolationof the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. He further recommended thatthe election, of December 22, 1964, be set aside.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief. Upon considerationof Respondent's exceptions, the Board found thatcertain of them, dealing with adverse rulings of theTrial Examiner as to the admissibility of evidence,had merit. Accordingly, on May 18, 1966, the Boardissued an Order Reopening Record and RemandingProceedingtoRegionalDirectorforFurtherHearing in accordance with the Board's Rules andRegulations.Thereafter,TrialExaminerWhittemore, after a further hearing in accordancewith the terms of the remand order, issued hisSupplementalDecisiondatedJune19,1968,attachedhereto.TheRespondenthasfiledexceptions to the Supplemental Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, and Supplemental Decision,the exceptions and briefs, and the entire record inthisproceeding, and hereby adopts the findings,:conclusions,and recommendations of the TrialExaminer, as modified herein.'Initsbrief in support of exceptions to the Trial Examiner'sSupplemental Decision,Respondent renews its motion to disqualify theTrialExaminer on the ground of prejudice and to dismiss the complaint orin the alternative to order a remand of the entire proceeding for hearingbefore a different Trial Examiner.We find no merit in the Respondent'scontentions as we see nothing in the record to indicate that his conduct ofthe hearing,his resolutions of credibility,or the inferences he drew werebased upon a bias and prejudice in favor of the Charging Party and againstthe Respondent Company;rather we are of the opinion that the record, aswillbe discussed in more detail below,supports the findings and the176 NLRB No. 25181In his original Decision dated June 28, 1965, theTrial Examiner found that Respondent had engagedin unfair labor practices violative of Section 8(a)(1),(3),and (5) of the Act. Thereafter, we found meritincertain exceptions to the Decision filed by theRespondent because of the failure of the TrialExaminer to receive certain evidence, and on May18,1966,we issued an Order remanding theproceeding to the Regional Director of Region 26which directed that a further hearing be held beforetheTrialExaminer for the purpose of receivingadditional evidence relevant to: (1) authorizationcards, and (2) the defenses of economic necessityand altered operations. Pursuant to this Order, afurtherhearingwas conducted on October 25through 28, 1966. By agreement of the parties thehearing was recessed in order to permit the partiesto determine whether court enforcement of certainsubpoenas would be sought. On June 14, 1967, theUnitedStatesDistrictCourt issued itsOrderenforcing the subpoenas, and on August 22, 1967,the hearing was resumed, with the witness failing toappear. This particular witness,Mr. Arthur Hanks,an InternationalRepresentative of the ChargingParty, had been subpoenaed to testify regarding theauthorization cards which he had solicited fromvarious of the Respondent's employees. On October5, 1967, we ordered that the hearing be reopenedagain for the purpose of receiving testimony of thissinglenew witness. Subsequently, however, theGeneralCounselmoved to dismiss from thecomplaint the 8(a)(5) allegations. On April 4, 1968,theTrialExaminer grantedGeneralCounsel'smotion and dismissed the 8(a)(5) allegations, andthe hearing was closed without Hanks' testimonyhavingbeen taken.' After reviewing the recordevidence in the remanded hearing relating to the?Respondent's defenses of economic necessity andalteredoperations, the Trial Examiner issued hisSupplemental Decision of June 19, 1968, in whichhe reaffirmed his Section 8(a)(3) and (1) findings inhis original Decision to which the Respondent hasagain excepted.1.We agree with the Trial Examiner's findingsthat the Respondent violated Section 8(a)(1) of theAct. The record shows that almost every category ofclassical independent 8(a)(1) violations was engagedconclusionsof the TrialExaminer.Accordingly,theRespondent'smotionis hereby denied.SeeHenryColder Company,163 NLRB No. 13, fn. 1.'The Respondent has excepted to certain credibility findings made by theTrial Examiner. It is the Board's establishedpolicynot to overrule a TrialExaminer'sresolutionswithrespectto credibilityunless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrect.Standard DryWall Products.Inc.,91 NLRB,544, enfd.188 F.2d 362 (C.A 3) We findno such basis for disturbingthe TrialExaminer's credibility in this case.'We find no merit in the Respondent's contentionthat the failure ofunion representativeHanksto testifywas prejudicial in view of thedismissal of the 8(a)(5) violationto which histestimony would have beenrelevant.Whether the card signers had "union interest" or were "unionadherents"isinour opinion merely a matter of semantics since todischarge employees for either reason wouldbe violative of the Act. SeeInfra. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDinby the Respondent. The violations were not onlymassive in the number of incidents involved, butwere unsubtle in the message they conveyed to theemployees that the Respondent not only opposed theUnion, but would take positive steps to prevent theemployeesfromexercisingtheirrighttoself-organization. The 8(a)(1) violations found by theTrial Examiner in his original Decision are amplydocumented.TheGeneralCounselpresentedapproximately 26 witnesses, some still employed bytheRespondent, who credibly testified to over 100separate incidents of independent Section 8(a)(1)violations.'TheGeneralCounsel'switnessestestifiedtoextensiveandintensiveinterrogationsbyRespondent: e.g., they were asked how they feltabout the Union, how other employees felt abouttheUnion,if they had signed union authorizationcards, if other employees had signed authorizationcards and who those employees were.Most of thesewitnesses testified that management representativeshad threatened them with plant closure if the Unionwere successful.Several testified that Respondentthreatened to effectuate a general layoff and/or todischarge specific employees because of their unionactivity.The testimony further revealed thatRespondent continually and constantly impressedupon its employees the futility of selecting theUnion as their representative for the purposes ofcollective bargaining,by stating that the employeeswould be on strike if the plant were organized; byalluding to strikes at other unionized companies; bystating that the Union caused the employees atanother of Respondent's plants to lose their benefits,and to miss receiving a wage increase. Thetestimony also revealed that several managementrepresentatives engaged in the surveillance of aunion meetinginmid-October 1964, at a time theUnionhad begun its organizational campaign.In addition, testimony disclosed that Respondentcreatedtheimpressionof surveillanceof theemployees'union activities by telling employees thatRespondent had someone watching their homes atnight to see that the employees stayed in; thatRespondent knew who had signed union cards; thatRespondent knew "what's been going on ever sinceitstarted";and that employees were seen at otheremployees'homes getting union cards signed. TheRespondent also made manifold promises to itsemployees that if they would refrain from being orbecoming unionmembers or engaging in anyactivityon behalf of the Union they would beguaranteed job security, better working conditions,higherwages,andgreaterfringebenefits.'Not wishing to burden the record with cumulative evidence regarding8(aXl) violations,the Trial Examiner suggested to the General Counselthat additional evidence of this nature was unnecessary.Accordingly, theGeneral Counsel limited his witnesses and pursuant to such suggestionthereaftermerely proferred the names of approximately 12 additionalwitnesseswho would testify if called as witnesses to alleged unlawfulinterrogations by Respondent's supervisors.Additionally,theRespondentpromulgatedano-solicitation rule which was directed onlyagainstunionactivity.At the same time it permitted andcondoned participation in antiunion activity by oneof its employees.Accordingly,theTrialExaminer'sdetailedfindingsand conclusions of violations of Section8(a)(1) basedas they are on testimony oftentimesuncontradicted6 andmany times corroborated orpartially corroborated by management witnesses,'are hereby adopted.2.TheRespondentexceptstotheTrialExaminer's Section 8(a)(3) findings regarding thedischarges of employees Clymer and Rochelle. Forthe reasonsdiscussed below, we find without merittheRespondent contentions that these employeeswere discharged for insubordination rather than forunionactivity.The Trial Examiner found that Clymer was theleaderamong the employees in the initialorganizationaldrive which began in early October1964 and that he was discriminatorily discharged onOctober 8, 1964. The Trial Examiner concluded thatthe reason advanced for Clymer's discharge, hisinsubordination towards the plant superintendentover a workassignment,was pretextual and that thetruemotive for the discharge was to rid theRespondent of the principal union advocate amongitsemployees.Not only does the Respondentcontend that Clymer was discharged for cause, butdenied that it had knowledge of Clymer'sunionactivities.We note initially that Respondent's contentionthat it had no knowledge of Clymer's union activityat the time he was discharged is contrary to theevidence.Clymerwas one of the first fouremployees to contact the Union on October 2, 1964,at which timehe signeda union authorization card.Thereafter, he led the union organizational drive'Respondent granted a wage and fringe benefit increase to its employeesshortly after the Union began its organizational campaign.'For example,General Counsel presented several witnesses who testifiedto 8(aXl)conduct engaged in by General Foreman Bernard Elmer Burns,namely,interrogation, threats to close the plant,threats to effectuate ageneral layoff of employees and/or to discharge specific employees,promises of benefit, and creating the impression of surveillance. Burns wasnever presented by Respondentto testify,and therefore, eachof thesespecific accusations was uncontroverted.'Welding Foreman Ezell Rose admitted having many conversations withemployees about theUnion,both at the plant and at the homes ofemployees.He admitted interrogating employees about the unionactivityand about the union cards without tellingthem whythey were beinginterrogated;he admitted telling employeesthat if theUnion wassuccessful in its organizational campaign the employees would not work asmuch overtime;and he admitted telling employees during a conversationabout the Union that the employees were better off working than losingtime.Rod Mill Foreman J. B. Burns admitted talking to employees abouttheUnion,at the plant and at the employees'homes and to telling themduring these conversations that if the Union were defeated, the Companywould be a better place to work. Bar Mill Foreman Milton Stephens alsoadmitted to extensive union discussions with employeesinwhich he toldthese employees that the plant would close if the Union's campaign wassuccessful.He also admitted telling employees, during these unionconversations,that if the Union was defeated,the Companywould be abetter place to work in the future. ALABAMA ROD AND WIRE DIVISIONseeking out employees at their homes and obtainingsigned authorization cards from a majority of unitemployees.During this week and prior to hisdischarge,headmittedon several occasions toScalping Foreman James Lunn that he was for theUnion.AfterhewasdischargedbyPlantSuperintendentCobb, employees were warned bymanagement officials to stay away from Clymer.We find, therefore, that Respondent had knowledgeof Clymer's activities on behalf of the Union priorto his discharge.As for the reasons advanced by the Respondent asa basis for his discharge, we find, in agreement withtheTrialExaminer,thatClymer'sallegedinsubordinate conduct toward his superiors was notthe true cause. The record shows that soon after hebecame active in organizing the Union he was givenwithout explanation a disagreeable workassignmentand when he inquired about the reason for suchassignment he was merely told that he, Cobb, wasnot obliged to give anyreasonand that Cobb couldput Clymer on a pick and shovel if he wanted to.Admittedly,Clymer was a satisfactory employeeand there had been no criticism of his work prior tothe reassignment.After this curt explanation Clymerreturned to his work station and there utteredlanguage which is the basis for Respondent's chargethat he was insubordinate to a degree requiring hisdischarge.We note that Clymer's allegedly profane remarkswere an expression of his resentment of what heconsideredarbitrarytreatmentbyPlantSuperintendent Cobb, and, were stated to ForemanStephenswho was not responsible for Clymer'stransfer.Foreman Stephens immediately reportedClymer's conduct to Cobb, whereupon Cobb calledforClymer and peremptorily terminated him. Wefurther note that such language was not uncommoninthe plant and was part of the give and takerelationship between employees and supervisors aswell as between employees.Inviewof the provocation which promptedClymer's remarks, the nature of the remarksthemselves, and the plant background in which theremarks were uttered, we are unable to find thattheyindicatedsuchaggravatedandgrossmisconductastowarrantsuchdrasticandprecipitate action by Cobb,and we agreewith theTrialExaminer that in the circumstances thedischargeofClymerwas not for the reasonsassertedbytheRespondent,butwasfordiscriminatorypurposes."We further find thatClymer'sdischargewaspartofRespondent'sextensive overt antiunion campaign and that the truemotive in discharging Clymer was to rid theRespondent of the Union's major adherent and todefeattheUnion'sorganizingcampaign.Accordingly,we conclude that by such discharge,Respondent violated Section 8(a)(3) and (1) of theAct.183Similarly, we agree with the Trial Examiner thatRochelle was discharged by the Respondent becauseof his union activity and not for the purportedreasonsstated.Respondent'sknowledgeofRochelle's union interest appears clear. He was oneof the first employeesto sign a unionauthorizationcard,towardwhichactivity,asdiscussed,theRespondent evinced a public and hostile interest. Hewas seen at the union hall by management officialsin the acts of surveillance in mid-October found tobe violative of Section 8(a)(1). Also, shortly beforethe discharge PlantManager Rainey sought outRochelle to convince him of the advantages ofworking for Respondent. Rochelle at that timemade unmistakably clear toRainey that hesupported the Union.Rochelle was terminated for refusing to punch outwhen ordered to do so by Plant SuperintendentCobb and for making insubordinate remarks whenhe and two other employees allegedly violated asafety rule.During the trial Respondent sought toimply that the reason for Rochelle's discharge washis violation of a safety rule. No disciplinary actionwas taken against the other alleged violators, andRespondent'scounselultimatelyasserted,"Respondent is not contending that the man wasfired because he was off the mill." The Respondentcontends that it did not intend to discharge Rochelleat the time he was called into the office but only todiscipline him.We are satisfied that when Rochellewas called into Cobb's office, it was for the purposeof discharging him and not for the purposes ofdisciplineasassertedby Cobb. At no time wasRochelle told that he was only to be disciplined by atemporary suspension at the time he was ordered topunch out.Nor do we find the Respondent'sexplanationstrengthenedbyitssubsequentexplanations thatRochelle had been involved inprevious acts of insubordination and that the aboveconduct must be viewed as more thanjust a singleincident.On the basis of the foregoing, includingRespondent'sdemonstratedhostilitytotheorganizingactivities of its employees, its knowledgeof Rochelle's participation in such activities, and thefactthat the reasons advanced for Rochelle'sdischarge do not withstand scrutiny, we agree withthe Trial Examiner that the reasons advanced forRochelle's discharge were pretextual and that thereal reasonfor his discharge was because of unionactivity in violation of Section 8(a)(3) and (1) of theAct.'3.TheRespondentexceptstotheTrialExaminer'sfindingthattheRespondent'sdischarging 32 unit employees on November 20,1964,was violative of Section 8(a)(3) of the Act.Principally,Respondent contends:(1) that it was'See SantaFe DrillingCo.,171NLRB No. 27,cases cited in fn. 3.'See e.g.,BussMachineWork,Inc..170NLRBNo. 109;LTVElectrosystems,169 NLRB No. 64. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDdeprived of due process and a fair hearing in that itwas not permitted to call and examine InternationalRepresentativeHanks,and (2) that the TrialExaminer failed to consider, properly evaluate, andmake appropriate findings regarding Respondent'sdefensesofeconomicnecessityandalteredoperations.With regard to the first contention, RespondentarguesthatthetestimonyofInternationalRepresentativeArthurHanks, who had solicitedunion authorization cards from several employees,would be relevant to the alleged 8(a)(3) violationssince the General Counsel relied upon the Unioncards as the sole basis for showing that the allegeddiscriminateeswere sympathetic to the Union.Respondent argues that if it had been permitted tocallHanks it would have been able to show that theemployeessolicitedbyhimhadsignedtheauthorization cards for the sole purpose of gettingan election rather than to designate a representativeand thus, according to its view of the law, the cardscould not be used as evidence of union activity onthepartoftheemployees.Assuming thatRespondent's witness would have so testified, theargument nevertheless is without merit.The signing of a union authorization card is nolessa protected activity under Section 7 if themotive of the signer is to obtain an election than ifitistodesignateabargaining representative.Clearly, both types of activity are protected underthe Act."' An employer who discharges an employeebecause he had signed a union authorization cardforthesolepurposeofobtaininganelectiondiscriminatesagainst such employee within themeaning of Section 8(a)(3) just as much as does onewho discharges an employee because he has signedan authorization card for the specific purpose ofdesignation of a bargaining representative. Indeed,Respondent's contention is refuted by conduct of itsown supervisory officials seeking to identify cardsigners through unlawful interrogation, surveillanceofunionmeetings,andother illegalactivitydiscussed above, conduct clearly demonstrating thattheRespondent regarded the act of signing cards asan expression of sympathy and support for theUnion and as identifying such signers as unionsupporters.Moreover, such conduct demonstratesthatRespondent had knowledge of this unionactivity of the card signers. In any event, it is clearthatRespondent was not apprised of the fact thatthe card signers may have signed the cards only toobtain an election until long after the eventsin issueoccurred. It is clear, therefore, that this contentionof Respondent is an after thought and merits noserious consideration.The issue as to whether the Respondent's reasonsfor terminating the employees on November 20,"It is true,of course,that an authorization card may be invalidated as areliable designation of a bargaining representative when signed solely forthe purpose of obtaining an election. However,this is not the issue here.1964,were based upon economic considerations is,of course, pertinent and crucial. The Respondentcontends that it was obliged to lay off the 32employees in question because of lack of orders, andthat the layoff was made permanent because theinstallationofnew equipment made full scaleproduction in the immediate future unlikely.TheRespondent'swidespreadandintensiveantiunion campaignstrongly supports the inference,absent convincing and credible evidence to thecontrary, that the Respondent's action on November20, 1964, was motivated by antiunion animus. Asnoted above, and detailed in the Trial Examiner'sDecision, the record is replete with evidence ofnumerousthreatsbyRespondent's supervisors toterminate employees because of their union activity.Thus, ForemanBernardElmer Burns told employeePigg that "it would not hurt Phelps Dodge. . . to Iayoff some men for a while," and he told employeeIvey that if the Union did not come in, no onewouldbefired.ForemanStephens threatenedemployeeWallace King that the employees "wouldbe out of a job in the winter time watching otherswork." Foreman J. P. Burns admitted to employeeOdom that the November 20 terminations, and theemployees selected therefor, were based on unionactivity.He also told William LeMay that if theUnion came in, employees would be laid off and theplant closed, but if the Union was defeated, therewould not be any layoff.As to timing, the layoffs appear to be the lastphase of a calculated plan to counteract the Union'sactivity and to discourage support for the Union.Thus, the Union's organizational drive began thebeginning of October, and on the day the demandfor recognition was made on October 8, the leadinginstigatorof the union activity, Clymer, wasunlawfully discharged; thereafter, theRespondentengagedinextensive 8(a)(1) activity, and employeeRochelle, a vocal union supporter was unlawfullydischargedonNovember 2; and finally, onNovember20,aboutamonthbeforetherepresentation election, 32 employees, mostly unionadherents, were discharged. The employees affectedinthe layoff were not selected strictly throughseniorityandhadbeengivennoadvancenotification.Respondent's contentions that the layoff wasprecipitatedby lack of orders appears to beunsupported.Although from 50 to 75 percent ofRespondent's orders came from other Phelps Dodgeplantsand records were thus easily available,Respondent introduced no substantial evidence tosupport its lack of business defense. Instead, theRespondent sought to support its contention throughtheintroductionofcertainchartscontainingsummariesreflectingaparalleldiminution inproductionandpersonnel.Perhaps the mostsignificantconclusiontobedrawn from theserecords was stated by Rainey during his testimony: ALABAMA ROD AND WIRE DIVISIONThe production of the rod plant was cut with thetermination of the people, because at that time wecouldn't operate the two mills simultaneously.[I]ttakes a certain number of people tooperate these mills, which prior to this date ofNovember 20 we operated simultaneously. Aftertermination of these people we could only operatethemillsindividually.Consequentlyourproduction rates went down, because we couldn'toperate the rod mill, which is the one thatproduces rods.We could only operate it onalternate days.Thus,thesechartsdonotinouropiniondemonstrate that the employees were laid offbecause of a lack of orders, nor do they demonstratethat there was in fact a lack of orders. Rather, theymerelysupportRainey'stestimonythatarelationship exists between the amount of productionand the number of production employees available,and that production is necessarily curtailed when thenumber of employees is reduced. The only othersubstantial evidence relating to the Respondent'scontention that the November 20 layoffs were baseduponeconomicconsiderationswastheuncorroborated testimony of Plant Manager Raineythat in his opinion there was a business slowdown.We, therefore, find the economic justification putforward by theRespondentto justify the layoffsunpersuasive. The facts relating to the terminationsmust be considered against the background of theRespondent'sactive and vigorous unionanimus,asdetailedabove, including numerous threats bysupervisors and officials that the plant would beclosedand that employees would be dischargedbecause of the interest of the employees in theUnion.We find significant that in discharging the32 employees seniority was not followed strictly andthat 90 percent of the employees involved had signedunion authorization cards, and that no advancenotice or announcement was made to the employeesaffected.On the basis of this background and theentire record, we are satisfied,in agreementwith theTrialExaminer, that Respondent's termination ofthe 32 employees on November 20 was motivatednotbyeconomicconsiderations,butbyRespondent'shostilitytotheUnion and wasintendedtodiscourageunionmembership andactivity,and to deprive employees of the rightsguaranteed by the Act, thereby violating Section8(a)(3) and (1) of the Act.4.With regard to the objections to the election, asnoted above, the Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(1)and (3) during the critical period, between the datethe petition was filed, October 12, 1964, and thedate the election was held, December 22, 1964. Ithas been held that when such conduct occurs duringthis period this isa fortiorigrounds for setting aside185the results of the election, since it is clear that suchelectioncouldnotbeheld in an atmosphereconducive to a free choice of representatives."Accordingly,we shall set aside the election anddirect that a second election be conducted.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified below, and hereby orders that Respondent,Alabama Rod and Wire Division, Phelps DodgeAluminum Products Corp., Columbus, Tennessee,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified.1.Delete "Conclusions of Law" numbered "4"and "5" and renumber the following "Conclusionsof Law" accordingly.2.Delete paragraph 3 from the section entitled"The Remedy."3.Delete paragraph 1(b) from the RecommendedOrderandreletterthefollowingparagraphsaccordingly.4.Delete paragraph 2(d) of the RecommendedOrderandreletterthefollowingparagraphsaccordingly.5.Delete the fifth indented paragraph of theAppendix B "Notice to all Employees."ITISFURTHERORDERED that the 8(a)(5)allegations contained in the complaint be, and theyhereby are, dismissed in their entirety.IT IS FURTHER ORDERED that the election held onDecember 22, 1964, among Respondent's employees,be,and it hereby is, set aside, and that Case26-RC-2271 be, and it hereby is, severed andremanded to the Regional Director for Region 26for the purpose of conducting a new election amongthe employees in the unit found appropriate in hisDecision and Direction of Election dated December9,1964,atsuch time as he deems that thecircumstances permit the free choice of a bargainingrepresentative.[DirectionofSecondElection12omitted frompublication.]"Dal-Tex OpticalCo.,Inc.,137 NLRB 1782, 1786-87."In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutory right to vote, allparties to the election should have accessto a list ofvoters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc.,156NLRB 1236;N L.R.B.v.Wyman-GordonCompany,394 U.S. 759. Accordingly, it is herebydirected that an electioneligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 26within 7 days after the date of issuance of the Notice of Second Electionby the Regional Director.The Regional Director shall make the listavailable to all parties to the election.No extension of time to file this listshallbe granted by the Regional Director except in extraordinarycircumstancesFailure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filed. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEC.W.WHITTEMORE, Trial Examiner: Upon chargesand amended charges filed by the above-named labororganization on several dates between December 23, 1964,and February 15, 1965, in Case 26-CA-1999, and pursuantto a Supplemental Decisionand OrderDirecting Hearing,issuedby the Regional Director for Region 26 onFebruary 23, 1965, in Case 26-RC-2271,the said RegionalDirector on behalf of the General Counsel of the NationalLabor Relations Board on March 19, 1965,issued anOrder Consolidating Cases, a complaint and a notice of aconsolidated hearing. On March 29, 1965, the Respondentfiled an answer to the complaint.The complaint allegesand the answer denies that the Respondent has engaged inand is engaging in unfair labor practices in violation ofSection8(a)(1),(3),and (5) of the National LaborRelations Act,as amended.Pursuant to notice a hearingwas held in Columbia, Tennessee, on April 20, 21, 22, and23, 1965, before me.At the hearing all parties were represented and wereafforded full opportunity to present evidence pertinent tothe issues,to argue orally and to file briefs.A brief hasbeen received only from General Counsel.After thehearing,and pursuant to an understandingreached by all parties during the hearing,Ihave receivedfromGeneralCounsel copies of certaindocumentsrelating toCase 10-RC-6126,involving the certification ofthe Charging Union at another plant of the Respondent.General Counsel's covering letter states that copies of saiddocuments have been served upon the Respondent. Noobjection having been received from the Respondent, saiddocuments and covering letter are hereby made a part ofthe record as TrialExaminer'sExhibit 1.Upon the record thus made, and from my observationof the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT-EMPLOYERAlabamaRod and Wire Division, Phelps DodgeAluminum Corp., is a Delaware corporation with a plantand place of business located at Columbia, Tennessee,where it is engaged in the manufacture of aluminum rods.During the year preceding issuance of the complaint itproduced,sold and shipped products valued at more than$50,000 from its Columbia plant directly to points outsideTennessee.The complaint alleges,the answer admits,and it is herefound that the Respondent is engaged in commerce withinthe meaning ofthe Act.11.THE CHARGINGPARTY-PETITIONERAluminumWorkersInternationalUnion, AFL-CIO, isa labor organization admitting to membership employeesof theRespondent.III.THEUNFAIR LABOR PRACTICESA. Setting and chief issuesInmid-May 1964, the nationally known concern ofPhelps Dodge purchaseda going businessinColumbia,Tennessee, called Columbia Metal Products, Incorporated.One Horace Rainey, Jr., continued to be the plantmanager, as he had been since 1955 with the predecessorenterprise.At the time of the hearing Phelps Dodge had at leastthree plants in its aluminum division: one in Florence,Alabama, another in Covington, Georgia, and the plantwhich it had recently taken over in Columbia, the oneplant with which this case is immediately concerned. Thetestimony of Rainey establishes that the two operations inGeorgia and Alabama directly control the majority ofaluminum rod production at the Columbia plant, since thelatter depends upon the other two for between 50 and 75percent of such orders.The record indicates no history of unfair labor practicesor of efforts at self-organization at the Columbia plantuntila few months after Phelps Dodge acquired it.On October 2, 1964, at the invitation of an employeemade earlier, a representative of the Charging Unioncame to Columbia, where he met in a public place withfourplant employees, one of whom was summarilydischarged a few days later under circumstances describedina later section and whose dismissal is alleged as aviolationofSection8(a)(3)of the Act. These fouremployeesandothersparticipatedinanintensiveorganizing campaign,visiting at employees' homes andobtaining signaturesto authorization cards. As will bediscussed hereinafter a majority of the employees then onthe payroll signed such authorization cards on or beforeOctober 8, when the Union sent to the employer a formaldemand for recognition and bargaining.Management notonly failed to reply to the Union letter but it is concededin the answer that at all times since receipt of the demandtheRespondent has refused to bargain with the Union.This refusalis the basisfor the 8(a)(5) allegation of thecomplaint.Also on October 8 the Respondent not only fired theemployee leader above referred to but through its plantmanager, Rainey, assembled all employees and announcedthatan 8 cents hourly wage increase would becomeeffective as of the following week, and made it clear that"outside"representation was not wanted at this plant. ItisGeneral Counsel's contention that this raise and otherpromised benefits were given for the unlawful purpose ofdiscouraging union organization.On October 12 the Union filed with the Regional Officea petition for an election and certification. A hearing washeld on the petition on November 4. The day before thishearingmanagement summarily discharged anotheremployee-leader in the union organizational campaign,one Rochelle, whose dismissal is also the subject of an8(a)(3) allegation.OnNovember20,some2weeksaftertherepresentationhearing,theRespondentsuddenlyterminated the employment of nearly half its workingforce in the appropriate unit. The mass discharge isalleged as a violation of Section8(a)(3) of the Act.A direction of election was issued on December 7, 1964,and the election was conducted on December 22. Thefollowing day the Union filed the first of its severalcharges and on December 29 filed its objections to theelection.Some 28 of the 33 challenged ballots involvedemployees included in the mass discharge of November20.On February 23, 1965, as previously noted, theRegionalDirector issued a Supplemental Decision andOrder Directing Hearing, in which he ruled upon certainobjections but ordered a hearing on others. ALABAMA ROD AND WIRE DIVISIONThe record is replete with credible evidence, much ofwhich is undisputed, to the effectthatsince early October1964, when management admittedly became aware of itsemployees' efforts toorganize,many of its representativesengagedinconduct prohibited by the Act, all of whichGeneralCounsel contendswas designedtodepriveemployees of their rightsguaranteedby Section 7 of theAct. A summary of such conduct appears in the followingsection of this Decision.B. Interference, Restraint, and CoercionAt the outset I note that in nearly 28 years ofconducting hearings for the Board never have I receivedsomuch detailed and credible testimony concerningcoercive threats and promises uttered by managementrepresentatives to so many employees in so small a plant,as in this proceeding. Indeed, so burdensome was therecord becoming with evidence concerning incidents of alike nature and involving the same company agents that IfinallyaskedGeneral Counsel to forego offering moresuch cumulative testimony.Acceding to this request,GeneralCounsel named a dozen additional witnesseswhom he had intended to call but whom he would and didwithhold.Allsuchthreatsandpromisesbysubordinatemanagement representativessummarizedbelowareconsistent in tone and intent with the company policy setout at length in a letter admittedly sent to each employeeby Plant Manager Rainey just before the Board-conductedelection.InthatletterRaineybluntlymade theRespondent's position unmistakeably clear by stating:"We are very much opposed to this Union," by warningemployees that at the election they would be voting "todetermine whether or not your rights as an employee ofthiscompany will be turned over to the AluminumWorkers Union,"' and by the thinly veiled threat that"the decision you make will probably be one of the mostimportant decisions you will ever make since the outcomeof this election could affect your future and couldseriously change the future of this plant."2Before turning to the summary of actual events, it maybe well here to determine a point in issue: whether or nottheRespondent is to be held accountable for conductengaged in by three individuals; Billy Haines, HowardBurns and Elmer Rummage, all of whom the complaintallegesand the answer denies are "agents of theRespondent" and supervisors within the meaning ofSection 2(11) of the Act.Whatever their actual titles, if any (Rainey claimedthey were called "lead men," the more credible testimonyof at least two employees is to the effect that bulletinswere posted announcing Rummage and Burns to be"assistant foreman") there is small dispute as to the factsthat:(1) all three act as and exercise the full authority ofdepartment foremen, admitted to be supervisors withinmeaning of the Act, when such foremen are absent fromtheir assigned departments because ofillness,vacations,or temporarily in other plant areas;'An obvious distortion of facts,since a Board election merely determineswhether or not a majority of employees,as principals,desire a union toserve them as their bargaining agent.'The significance as a violation of the Act of this bald threat to anemployee's future,voiced as it was shortly after the abrupt discharge ofhalf the working force,will be considered below.187(2) higher management considers recommendations ofthese individuals, as it does of foremen;(3)Haynes, at least, actually discharged one employee,and effectively recommended the hire of another;(4) all three are paid substantially higher wages thanemployees under them;(5) all three are present at supervisory meetings notattended by rank and file employees; and(6)onanumber of occasions, describedmorespecificallybelow, each of the three accompaniedforemen on their visits to employees' homes in carryingout management's announced policy of "opposing" theUnion.It is concluded and found that Haynes, Howard Burns,and Rummage were, at times material herein, supervisorswithin themeaning of the Act and agents of theRespondent.'TheRespondentconcedesthemanagementrepresentative status of the following named, who areinvolved in one or more of the incidents to be describedbelow:Plant Manager Rainey ------ Foreman StephansPlant Superintendant Cobb ----- Foreman RossGeneral Foreman B.E. BurnsForeman J.B. BrunsThe following summary findings, noted below, arebased upon the credible testimony of employees, a goodpart of which is not specifically contradicted and some ofwhich is not disputed in any fashion. General Counsel'switnesses not only testified at length and in detail butwithstoodrigorouscross-examinationdespitetheadvantageaccordedcounselfortheRespondent inpermitting him to use, for cross-examination, affidavitspreviously obtained by Board agents from the witnesses.1.Foreman Stephens engaged in the following conduct:a.The day after Rainey's promise to all employees of ageneral raise,Stephens told employee Pigg that bothRainey and Cobb had informed him that no union wouldbe tolerated at the plant, and that to prevent it the plantwould be closed. A few days after the promised raise hadbeen received by the Columbia plant employees, Stephenstold Pigg that employees at the Phelps Dodge Alabamaplant had not received the raise because of the Union. Hetold Pigg to pass this information along to other "hotheads" in the department.b.Stephens asked employee Moore what he thoughtabout what was "going on," and declared that the plantwould close if the Union came in. Two or three days laterStephens went to Moore's home and repeated the threatof the plant closing.c.On many occasions during the organizing campaignand before his eventual discharge on November 20,employee Ellis was repeatedly warned that if the Unioncame in the plant would close, and that it was a bad timeof the year to be laid off or fired. Stephens mentioned anAlabama plant which had been closed because of a union,where 300 or 400 men lost their jobs. Stephens also askedElliswho and how many employees had signed unioncards. One night Stephens visited Ellis at the home of thelatter's father, and for some 2 hours urged him to try to'As authority for such conclusions General Counsel appropriately citesResearch DesigningService,141NLRB 211, andThe BamaCompany,145 NLRB 1141. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDget "theboys"to change their mind and go "non-union."He promised that if so in 2 years Phelps Dodge would bepaying them more money than any other plant in thevicinity.He cited a plant in Alabama where employeeshad lost all their privileges because they had voted a unionin.d.Stephens made similar threats of plant closing andpromises of higher pay if the Union were kept out toemployees Beard, Collins, Hill, Ronnie Lunn, Ray Odom,Whelan King, and Rochell, Jr.e.Stephens asked employee King if he hadsigned aunion card, and when the employee replied that he hadnot, the foreman asked him to find out and let him knowwho had signed.A few days later Stephens again calledKing aside and declared that he knew that either he or hisbrother had signed a card.Stephens said he would call athis home that night, but later in the day said he could not.Howard Burns went to visit King in Stephens' place. Aswill be noted more fully below,Burns promised King ajob as long as he wanted if he would withdraw from theUnion.The next day Stephens asked King if he hadthought over what Burns had said, advised him to "wakeup," and warned that things were not looking"good."f.In early November Stephens called employee Estesoutside, told him that the company knew what was goingon ever since it started, queried him about going to acertain place with employeeClymer,an organizing leaderwho had been fired on October 8, and after ascertainingthat he had a wife and family warned him that he wouldhate to see him lose his job "over something like whatwas going on."g.On October 8, the day Rainey made it clear toassembled employees that the Respondent opposed unionorganization, employee Ray Odom and seven others sentRainey a letter which stated, in part, that because ofhavingbeen"molested"byforemenabouttheorganization they were frankly admitting to managementthat they had signed union "authorization cards." LaborStephens called Odom from his job, asked him to changehismind and help get the Union "out," and if he did hewould not be "sorry." Apparently since one of the lettersigners,Clymer,hadalreadybeenfiredundercircumstances described below, Odom voiced his opinionto Stephens that if the Union were "voted out" he wouldprobably be fired anyway. The foreman assured him thatin such casehe would not lose his job. Later in the dayStephens again approached Odom and said that Cobb hadsaid that if the Union "was voted in" the plant wouldclose.h.A week or two after employee Kelley was hired onOctober 5, Stephens asked him if he had heard about theUnion, told him the company did not want a union, andasked him to report any union talk he heard.General Foreman Burns engaged in the followingundisputed conduct:a.Inmid-October he asked employee Pigg what hethought of the "situation."Piggsaid he was trying to stayneutral.Burns pointed out that the company had givenhi m a wage increase and promised other benefits. He toldthe employee of a plant in Alabama where a strike hadoccurred when the Union tried to organize, and that theUnion had deserted the employees.When the employeeasked for directions to reach this place, so he could godown and get "some first hand information,"Burns beganto "back up" and said his story was only "hearsay."Later Burns told the same employee that he had heard theplant would close if the Union should be voted in, andthat it would not hurt Phelps Dodge to lay men off forawhile.He told the employee of the company's planned"expansion," and urged him to give the company a"chance."b.Burns approached employee L. D. Estes, Sr., andtold him that "it has been reported to us" that his son,also an employee, had been seen with Clymer, a unionleaderwho had been fired on October 8. He told thefather thathis son wasa good worker and he did not wantto see him get "mixed up" with "this kind of people."Burns also told him that the "big bosses"had informedhim that "the plant would shut down before they wouldoperate under a union."c.Employee Ivey was one of the employees whonotifiedmanagement,in the letter above-referred to, onOctober 8 that they had signed union authorization cards.Burns called Ivey away from his work, reminded him ofallthe"company had done" for the employees, andwarned that the plant would be closed if the Union camein.He also warned the employee that he had better stayat home with his wife and baby at night, because "we'vegot somebody out watching you." Ivey replied that itprobably would do him little good if he did stay at home,since they had already fired Clymer. Later Burns wentuninvited to Ivey's home, and for some 2 hours talkedagainst the Union, threatening that the plant would beclosed.d.Shortly afterthe organizing campaign began BurnsandHaynes (previously indentifiedasonewhosesupervisory capacity was questioned by the pleadings)went uninvited to the home of employee LeMay andasked him how he felt about the Union and if he hadsigned a card. LeMay admitted that he had. Burns askedwho had given him the card and the employee declined tosay.Burns then told him that one King, apparently adivisionalmanager, had told him that if the employeeswould give him "two years," they would have betterworking conditions and higher wages, but had said that iftheUnion came in they could lay the employees off and"shut the plant down," as they had done in Alabama. Healso quoted King as saying that they were planning to p utanother "mill" in the plant, and if the Union did notcome in there would be no layoffs.The following conduct was engaged in by PlantSuperintendent Cobb:a.Shortly before he was included among the massdischargesofNovember 20, employeePiggwasapproached by Cobb, who said that "sometimeshe didn'tlike to do some of the things he had to do" and thenreminded him of the several benefits the company hadgiven and promised. He declared that if he wanted to be"rotten" enough, he could get rid of a man "if he was justso of a mind to," and he "wanted some help in talking tothose boys out there." Pigg countered by suggesting thatCobb give his "sales pitch" to employees himself, and wasshortly fired.b.Cobb called employee Ivey from his work and ineffect asked him why he had to have someone representhim. He pointed out what Phelps Dodge had done for theemployees, and said that he would not be fired if he would"forget about it." (As noted, Ivey had signed the letter ofOctober 8.) Ivey reminded him that he would probably befiredanyway, since another signer, Clymer, had beenfired.Cobb merely replied, "Yeah."c.Cobb told employee Ellis that if employees would"leave the union alone," for a couple of years PhelpsDodge would see that they got "real good money." ALABAMA ROD AND WIRE DIVISIONd.Cobb told employee Sullivan that Phelps Dodgewould not let the Union come in, but would close theplant.He told Sullivan, who also hadsignedthe letter ofOctober 8as a signerof a union card, that if he would"reconsider" he could havea job as longas he wished.Apparently as a result of such warnings, Sullivan andemployee Ellis finally went to Cobb and said they hadbeen thinking over what he had said, and couldn't makeup their minds. Cobb advised them to write a letter intheir own handwriting for posting on the plant bulletinboard, to let the "other boys" know they were against theUnion. It appears that neither employee wrote such aletter, and both were among the November 20 discharges.e.Cobb guaranteed his job to employee Ronnie Lunn,who also had admitted signing a card in the October 8letter, if he would "back out."f.Cobb told employee Odom that the plant would closeif the Union was voted in.Foreman Rose engaged in the following conduct:a.Rose told employee Stanfill, who also had signed theletter above referred to, that he would guarantee him hisjob if he would have nothing more to do with the Union,but warned him that if the Union should come in theplant would close.b.About a month before being included in the massdischarge employee Irwin was asked by Rose if he hadsigned a card and told that if he had, everything would beall right if he would go to the office and talk with Cobb.b.Rose also told employee Sullivan, after the October8 letter had been received, that if he would reconsider hecould have a job as long as he wanted, but warned him, ashe had Stanfill, that the plant would be closed if theUnion came in.c.Rose accused employee Collins of being seen with the"boys" getting cardssigned,and warned him that theplant would be closed if the Union came in.Rummage (previously found to be a supervisor)engaged in the following conduct:a.Rummage told employee Stanfill that he was a goodworker, and if he would go to Cobb and tell him he woulddrop the Union, he would not be laid off and out in thecold.b.Rummage approached employee Sullivan and askedhow he felt about the Union. The employee replied that heshould know since his name was on the letter abovereferred to.Rummage then threatened that the plantwould close.Haynes engaged in the following conduct:a.He told employees Stanfill and Beard that the plantwould close if the Unioncame in.b.Haynes reminded employee King that he had toldhim, upon his being hired, that the company wanted nounion at the plant, and said that if he would "keep hismouth shut" he could have his job.HowardBurns engagedin the following conduct:a.Burnswent to employee King's home, telling himthat he came to see if he was for the company or for theUnion. He promised the employee that if Phelps Dodgewere to be given 2 years the employees would get good"fat" wages. He asked King if he had received any mailfrom the Union that day, and promised that if he wouldturn it over to Cobb and "get out" of the Union, he couldhave a job as long as he wanted.b.Burns threatened employee Estes that the plantwould close if the Union came in.The above-described course of conduct of threats,promises,interrogation,andclaimsofsurveillance189constituted unlawful interference, restraint, and coercion.'Rainey's speech of October 8, moreover, promising awage increase and other benefits, while at the same timemaking it plain to employees that these benefits were forthepurposeofdiscouragingunionmembership,constituted a violation of Section 8(a)(l) of the Act. As awitness he admitted that he was aware of the unionactivitywhen promising the raise.' Also violative of thesame section of the Act was the actual granting of thewage increase and benefits, which became effective afterthe Union's demand for recognition.Also unlawful was an incident of surveillance of a unionmeeting placed in mid-October, engaged in the sameevening by several management representatives, includingStephens,Howard and J. B. Burns, Rose and Haynes.Credible testimony established that these supervisors droveslowlyby the hall several times. In substance theyadmitted being in the vicinity and seeing certain unionadherents there. Their feeble claim that they went to lookfor a used car, in one case, and in another to buy tireslacks persuasive merit, as does the coincidence that all fivesupervisors should have legitimate reason to be in thesame area at the same time. Howard Burns, riding withStephens, claimed that the latter wanted to look at a car,but admitted they never even stopped at the lot.Ialso find merit in the allegation of the complaint tothe effect that the sudden posting of a notice shortly afterRainey's speech forbidding any union activity duringworking hours was violative of the Act. No activity,talking, or solicitation except that relating to the Unionwas so prohibited. Such proscription was clearly disparateand discriminatory. Especially is this so since as foundabove,supervisorsrepeatedlyandpersistentlycalledemployees from their work to try, by coercion, todiscourage union membership.Finally, credible evidence establishes and it is foundthat management representatives were aware of, permittedand condoned the activity of one employee, McNeese, incirculating about the plant during working hours, seekingsignatures to an antiunion petition. As a witness for theRespondent McNeese admitted that he was able to obtainso fewsuch signaturesthat he didnot, ashe had intended,turn the petition in to the Respondent. His activity in thisrespect is consistent with the efforts of supervisors to getcard signers to withdraw their union allegiance.'C. The UnlawfulDischarges1.Carl ClymerClymer,themost active leader in the organizingcampaign,was summarily dischargedon October 8 byThe Trial Examiner can credit none of thegeneralor specificdenialsdrawn by counsel for the Respondent from the supervisors.In many casesthese individualsadmitted the occasion, but madesuchobviouslyimplausible claims as contendingthat employees came to them forconfession and advice In many respects their testimony is seriouslycontradictoryto statements appearingin previouslygiven affidavits to aBoard agent.'EmployeePigg credibly testified that he wastold byStephens that thewage increase was to prevent the Union from coming in.'In his able brief General Counsel urges that it be found that certainpretrial conduct on the part of counselfor theRespondent,in queryingemployeesjust beforethe hearing as to whetherthey hadsigned unioncards,was violativeof the ActAlthough the Trial Examiner agrees thatsuch interrogation,made in the presence ofCobb andRainey,wasunlawful, he finds it unnecessary to make a specific findingof a violationof Sec.8(a)(l) of the Act. The recordis replete with far more aggravatedincidentsof coercionand interference. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDCobb,the same day Rainey made his unlawful speech toemployees.Circumstances previously described make it plain, anditisfound,thatmanagement was well aware of hisactivity in visiting employees at their homes on October 2and thereafter in getting union cards signed.No credible evidence was adducedby theRespondentto show why Clymer, 3 days before being fired, wassuddenly transferred from his regular job to undesirablework usually performed by new and inexperiencedemployees.Clymer remained,however,at such work forthe next 3 days without protest. Finally,on October 8, heasked first Foreman Stephens and then Cobb for a reason.He was told bluntly by the superintendent,according tothe latter's own testimony,"that I did not have to givehim a reason."Clymer asked him, also according to thesuperintendent,ifhiswork performance was satisfactory,and was told that it was.The employee returned to hisworkandmayverywellhavemadesomeuncomplimentary remark to his foreman about the callousand unwarranted treatment he had received from thesuperintendent.He may even,as Stephens claimed, used acouple of oaths,and saidthat Cobbshould be pulled offhis "big white horse."In any event Stephens promptly hastened to Cobb, gavethe superintendent some versionof Clymer'sprotest, andthe latter immediately called the employee in and firedhim, as he himself admitted, without giving any reason.As a witness,Cobb claimed he dismissed Clymer forinsubordination.Under all the circumstances revealed bythe record,including the threats uttered both by Stephensand Cobb to other employees, as well as Cobb's owntestimony relating to the discharge,Iam convinced thatthe superintendent himself provoked and precipitated anygrumbling resentmentClymer mayhave expressed to hisforeman,and that he then used his reported remarks as apretext for ridding the plant of its known union leader.Subsequent events,undisputed, support the conclusion thatthe discharge was discriminatory and to discourage unionmembership and activity.As previously found, Estes, Sr.,was told by General Foreman Burns that his son would befired if he continued in company withClymer.Itisconcludedand found that by the unlawfuldischarge of Clymer the Respondent interfered with,restrained,and coerced employees in the exercise of rightsguaranteedby the Act.2.Ernest RochelleThis employee,when summarilyfiredbyCobb onNovember 3,possesses seniority in service at this plantexceededby very fewothers.There is little dispute thatdown throughthe yearshe had engaged in occasionalhorseplay-indeed in one instance it is undenied that hewas aidedand abetted by Foreman J.B.Burns, yet at notime untilNovember 3had he been disciplined or warned.Since at leastmid-October, however,a new elemententeredinto employer-employee relationship:Rochelle'svigorous partisanship in the union campaign.The sameForemanBurns, as well as other supervisors participatingin the above-described surveillance of a union meeting,admitted having seenRochelle with Clymer outside theunion hall that evening.Furthermore,PlantManagerRainey himself called Rochelle fromhiswork, showedhim a card listing the raises hehad received in thepreceding 4 1/2 years, and demanded to know why he felt"mistreated here."In view of these incidents and the clear evidence thatmanagement well knew the identity of the leading unionadherents, the Trial Examiner concludes and finds thatRochelle's union activity was known to the Respondent'sofficials at the time of his discharge.The incidentused by Cobbas the basis for dismissingthis employee is so trivial as to stamp it plainly as a merepretext.Itappears that there was a rule at the plant to theeffect that only one man was supposed to be away from acertain mill at one time.On November 3 Rochelle headedfor the toilet on his break at a time when two otheremployees on the same mill were alsothere.As hereached the toilet,Foreman Burns spoke to him,saying,"Hell,it'sthreemen in the bathroom." Rochellecountered with the ambiguous comment,"hell, there willbe more than that tomorrow."Burns promptly reportedthis remark to Cobb. The latter summoned the employeeto him,accused him of being smart and ordered him to"punch out."Rochelle declined,obviously fearing that ifhe did so it would appear that he voluntarily quit. Up tothis point, according to Cobb, he had had no intention offiringtheemployee,butonlyofgivinghima"disciplinary"layoff.Cobb said that he actuallydischargedthe employee for refusing to punch out - butadmitted that he neither told Rochelle that this was thereason for the dismissal nor told him that he had intendedonly a temporary layoff.Contrary to the lame contentions of Cobb, I amconvinced and find that the real reason for Rochelle'sdischargewas to discourage union membership andactivity.Such discrimination interfered with,restrainedand coerced employees in the exercise of rights guaranteedby the Act.3.The 32 discharges of November 20As noted earlier in this Decision,two other PhelpsDodge plants directly control the greater portion ofproduction by the Columbia plant. It is within the powerof divisional headquarters to withhold orders,intentionallyor for economic reasons, thereby diminishing the call forthe greater part of the Columbia plant's output.On November 16 management posted a notice stating,in part:Due to business conditions it is necessary that wereduce our work force effective the end of this week....We see no prospect of any improvement in business atanytime in the foreseeable future.We suggest thatpersons being terminated seek employment elsewhere.The notice further stated, in effect (as proved to be thefact)that none of the employees to be terminated wouldbe notified of their identity until the day of discharge,which occurred the following Friday.TheRespondent'sanswer advanced no affirmativereason- for this unusual mass discharge,merely admittingthe fact ofits occurrence.At the opening of the hearing General Counsel calledfor production of voluminous records,in response to asubpena previously served,not only for the local plant butalso of the other two plants noted above.Counsel for the Respondent objected to the request forcompliance, and moved for revocation of the subpena.When the following discussion revealed that such recordswere calledfor byGeneral Counsel,not to support his ALABAMA ROD AND WIRE DIVISIONown allegations as to the nature of the general discharges,but to refute an anticipated defense - and one admittedlynot alleged by the answer, I granted the motion to revoke,stating in effect that the subpena,might be reinstated if,"at a later time(General Counsel) find you want thesedocuments to meet something which the Respondentmay" put in.General Counsel then called Plant Manager Rainey, asan adverse witness. He was promptly asked why he hadterminated these 32 employees on November 20. Hestated flatly and only: "They were terminated because ofthe lack of business." He repeated his claim, and only thisclaim, "We had no business. We had a lack of business.Businessdeclined."He then said that the "lack ofbusiness"was "lack of orders for aluminum rod," theplant's only product. He then admitted that the two otherplants- in Alabama and Georgia, controlled the greaterportion of his plant's output, by their orders.At this point, an effective affirmative pleading havingbeen voiced by this company official, and the documentscalled for appearing to be relevant to this newissue, I,upon motion, reinstated the subpena. He held in abeyance,at the request of and pending examination of Rainey bythe Respondent's counsel, revocation of the subpena.Rainey then declared, in response to General Counsel'scontinued examination, that the "layoff" of November 20was "permanent," and so intended at the time. I, withcounsel for the Respondent's agreement, then questionedRainey.The manager admitted, in effect, that "ordersfluctuate" and that at the time of the layoff he had noassurance that it would have to be "permanent."Considering these admissions, it appeared clear to me thatRainey had conceded the implausibility and lack of meritinhisclaimthatlackofordersnecessitateda"permanent" discharge of half his working force. He sostated, and granted the motion to revoke.Counsel for the Respondent asked no questions ofRainey on cross-examination, although he had asked thatruling upon his motion to revoke be held in abeyance, onthe ground that such documents were "unnecessary,"untilhe could question the plant manager concerning thedischarges.Since the hearing I have reviewed the R case transcript,made on November 4, 1964, less than 2 weeks before theposting of the discharge notice. I find nothing in thatrecord to support any claim of "lack of orders" or fallingoff of business. On the contrary, according to Rainey'stestimony they were so busy they could not spareproduction men to work on a certain current constructionproject,and, furthermore, he expected to put some ofthese construction men, when available, in his productionforce.And records in evidence show that during a fewweeks before the mass discharge the Respondent had hiredsome 20 new employees.Not until near the end of the hearing, 4 days later, didcounsel for the Respondent attempt to raise an entirelynew defense for the mass discharges. Then, by way of anoffer of proof, he claimed that the terminations were "inanticipationoftheultimateinstallationofnewequipment." The offer was rejected. Plainly spurious onits face, it was raised obviously in an effort to substitutesomething by way of a reason-appealing defense, afterRainey had cut support from under the reason stated inthe posted notice as well as his sole claim on the first dayof the hearing. Counsel for the Respondent merits muchcommendation for zealousness on behalf of his client, but-somewhat less for his judgment: he even endeavored to191place in evidence as an "affidavit" a document which hadneither been dated nor notarized.The real reason for the terminations, of course, hadbeenmade known to many employees, by many plantofficials, long before their occurrence, as found in thesection above.More than 90 percent of the employees terminated wereunion adherents, as shown by signed cards in evidence.Many of them had declined to sign the antiunion petition,many of them had been vigorously warned by supervisorsof layoffs or closing of the plant.Seniority in selection was not followed. Moreover, it ismostdifficulttoreconcilemanagement's repeatedexhortation to employees of how beneficent Phelps Dodgewas and would be to them, with the actual lack ofconsideration displayed by withholding any notice as tothe identity of those to be discharged until the very day ofseparation. The circumstances revealed manifestly indicatean unlawful purpose.Iam convinced and find that the 32 employees, listedonAppendix A, were discharged on November 20 todiscourageunionmembership and activity, to makecertain, if possible, that the Union would not win theforthcoming election, and to deprive employees of rightsguaranteed by the Act.D. The Refusal ToBargainThe complaint alleges, the answer admits, and it is herefound than an appropriate unit for the purpose ofcollectivebargainingconsistsofallproductionandmaintenance employees at the Respondent's Columbia,Tennessee,plant,excludingofficeclericalemployees,watchmen, guards, salesmen, professional and technicalemployees and supervisors as defined in the Act.Documentary evidence and admissions establish and itis found that on October 9, 1964, the Respondent receivedfrom the Charging Union a written claim of majorityrepresentation and a request for bargaining.The complaint alleges, the answer admits, and the factof refusal of bargain since October 9, 1964, is here found.The questionremainsas to whether or not the admittedrefusal to bargain was and continues to be in violation ofSection 8(a)(5) of the Act.At the outset it is noted that the Respondent's answerfails to allege any affirmative reason for its refusal tobargain.And as noted above, at the hearing it wasconceded that the Respondent at all times had failed toreply to the Union's demand.First,majority status must be established to sustainGeneral Counsel's allegations.At the hearing, by agreement of the parties, a list of theproduction and maintenance employees on the payroll asof October 12, 1964, was placed in evidence. As amendedat the hearing, it contains 79 names. Included on the listare the namesof four individuals claimed by GeneralCounsel to be supervisors within the meaning of the Act:Haynes, Rummage, Howard Burns, and Ernest Wilson.The first three have been found herein to be supervisors.Wilson was found by the Regional Director to be asupervisor, since he was night foreman, and it does notappear that t he Respondent took exception to this finding.GeneralCounsel also contends that the name of oneJohnny Spencer should not be included. Credible evidenceestablishes the merit of this contention. He was clearly amember of the construction crew, which was not includedin the agreed-upon unit. Thus the list total is reduced to 192DECISIONS OF NATIONAL LABOR RELATIONS BOARD74.Carl Clymer's name does not appear on the list. Sincehis discharge has been found to have been unlawful, hisname should be added, making a total of 75.Icount 45 authorization cards properly authenticated,either by the signer or by other employees who obtainedthem from the signer,allbearing dates on or beforeOctober 8, 1964, of employees of the October 12 payroll.The Respondent called a single witness,one BobbyWillis,whose testimony,ifbelieved,would require notcounting the card upon which his name appears. As awitness he declared that he had not signed a card and hadnot been approached by Clymer (who previously hadtestified thatWillis had signed the card in evidence forhim), and asked to sign one. Having observed the witnessIcannot believe his denial that he signed the card forClymer.On cross-examination he admitted that the nightbeforetestifyinghehadbeensummoned to theRespondent'sofficebeforeCobb,Rainey,a companysecretaryand counsel for the Respondent. Confrontedwith a photostat of the card in evidence bearing his name,he was asked if he had signed it. He denied it, and as awitness said that this was the first time he knew of thecard'sexistence.To me it seems hardly surprising thatWillis, still employed, confronted by so many companyofficials,and after so many of his fellow-employees hadbeen summarily and without warning fired, should havedenied signing a card.Other circumstances discredit him as a witness on thispoint. He flatly denied that at any time had any employeeor anyone else ever said anything to him about the Union.Yet there is also in evidence the McNesse petition,previously discussed, which bears his name. And while Ido not presume to be a handwriting expert, the signatureon the union card and on the petition appear to have beenmade by the same individual. It seems hardly likely thatClymer, prounion, and McNeese, admittedly antiunion,shouldbothhaveperpetratedforgeryonopposingdo cuments in similar handwriting.In rebuttal General Counsel called others whose cardshad been identified by Clymer, and all readily admittedhaving signed them.In any event, even if Willis' card is not counted, it isclear and is found that on October 8, 1964, the date of themajority claim, theUnion in fact enjoyed majorityrepresentation status.The sole remaining question is whether or not theRespondent was justified in refusing to bargain.As noted,the answer makes no claim of good-faithdoubt as areason for refusal. As a witness Rainey, at the close of thehearing,claimed that one reason he refused was becauseof "certain instances in which indications of forgery ofsignatures on these cards."The claim is so utterly falseand ridiculous as to disprove all his other claims of anycredibility.There is no evidence that anyone connectedwith management had ever seen a signed union card untilthe hearing.Certainly it is admitted that no charge of"forgery"was made to the Regional Director at the timeof the R-case hearing.And Rainey was in the hearingroom when Willis, the one witness who even raised thequestion"forgery,"said that not until after his card wasin evidence had he known anything about it.In short, I find no credible evidence of "good faith"doubt as to majority status in the record.It is concluded and found that the Respondent, at alltimes sinceOctober 9, 1964, has unlawfully refused tobargain in good faith with the Union,although at alltimes since October 8 it has been the representative of allemployees in the appropriate unit.Such refusal interferedwith,restrained,and coerced employees in the exercise ofrights guaranteedby the Act.Inviewof the foregoing conclusions,itwillberecommended that the election of December22, 1964, beset aside.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in sectionIII, above,occurring in connection with the operations ofthe Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Aluminum Workers International Union,AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.2.By discriminating against employees Clymer andRochelle and the 32 listed on Appendix A,as describedherein,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(3) of the Act.3.All production and maintenance employees at theRespondent'sColumbia,Tennessee, plant, excluding officeclericalemployees,watchmen,guards,salesmen,professional and technical employees and supervisors asdefined in the Act,constitute an appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.4.By virtue of Section 9(a) of the Act the above-namedlabor organization has been since October 8,1964, andnow is,the exclusive bargaining representative of allemployees in the above-described unit.5.By failing and refusing to bargain with the said labororganizationonandafterOctober9,1964,theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) ofthe Act.6.By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed by Section7 of the Act,theRespondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action toeffectuate the policies of the Act.Itwillbe recommended that the Respondent offeremployees Clymer and Rochelle and the 32 employees'I find no substantial evidence to sustain the allegations of the complaintto the effect that employees Ray Odom and Hobert Stanfill wereunlawfully assigned arduous tasks during certain periods beforetheyweredischarged on November 20. Nor does General Counsel urge this point inhis brief. ALABAMA ROD AND WIRE DIVISION193named in Appendix A immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered by reason of the discrimination againstthem, by payment to each of them of a sum of moneyequal to that which he normally would haveearned aswages from the date of the discrimination to the date ofoffer of fullreinstatement,lesshis net earnings duringsaid period, and in a manner prescribed by the Board inF.W.Woolworth Company90 NLRB 289, and withintereston the backpay due in accordance with Boardpolicy set out inIsis Plumbing & Heating Co.,138 NLRB716.Itwill also be recommended that the Respondent, uponrequest, bargain collectively and in good faith with theChargingUnion and, if an understanding is reached,embody such understanding in a signed agreement.In view of the serious and extended nature of theRespondent'sunfairlaborpractices,itwillberecommended that it cease and desist from infringing inany manner upon the rights of employees guaranteed bySection 7 of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record in the case,Irecommend that the Respondent, Alabama Rod andWire Division, Phelps Dodge Aluminum Products Corp.,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in and activity on behalfof Aluminum WorkersInternationalUnion, AFL-CIO, orany other labor organization, by discharging, laying off,refusingtoreinstate,orinanyothermannerdiscriminating against employees in regard to hire ortenure of employment, or any term or condition ofemployment.(b)Refusing to bargain with the above-named labororganization.(c) Threatening employees with reprisals, or granting orpromising benefits, to discourage union membership andactivity.(d)Promulgatingorenforcinganyruleagainstemployee activity during working hours, when the singlesubject proscribedrelates to a union.(e) Interrogating employees as to their union activitiesin violation of Section 8(a)(l) of the Act.(f)Engaging in surveillance or creating the impressionof surveillance of employees in their union activities.(g) In any other manner interfering with,restraining, orcoercing employees in the exercise of rights guaranteed bySection 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offerimmediateandfullreinstatementtoemployees Clymer, Rochelle, and the 32 employees listedinAppendix A, and make them whole for any loss of paysuffered by reason of the unlawful discrimination againstthem in the manner set forth above in the section entitled"The Remedy."(b) Preserve and, upon request, furnish Board agents allrecords necessary to determine the amount of backpaydue.(c)Notify said employees if presently serving in theArmed Forces of the United States of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(d)Upon request, bargain collectivelywiththeabove-namedlabororganizationastheexclusiverepresentativeofallemployeesatitsColumbia,Tennessee, plant, in the appropriate unit described herein,with respect to wages, hours, grievances or other termsand conditions of employment and, if an understanding isreached,embody such understandinginasignedagreement.(e) Post at its plant in Columbia, Tennessee, copies ofthe attached notice marked "Appendix B."8 Copies of thesaid notice, to be furnished by the Regional Director forRegion 26, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted immediatelyupon receipt thereof, and be maintained for 60 consecutivedays,includingallplaces where notices to employees arecustomarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the said Regional Director,inwriting,within20 days from the receipt of this Decision, what steps havebeen taken to comply herewith.'Finally, it is recommended that the election in Case26-RC-2271, held on December 22, 1964, be set aside.Earnest BeardStanleyBridgesBobby CockrellJohn CollinsWade CollinsBilly EllisDavid EstesLarry HillJessie Leroy HillFrank Irwin, Jr.Richard IveyClyde KelleyHarlong KelleyMarvin KelleyWallace KingWhelan KingAPPENDIX AClaude LemayWilliam LemayRonnie LunnHollisMooreRay OdomWillard PiggHarold ReedJohn ReedRaymond ReedHoward Rochelle, Jr.William RogersRay ScrogginsHoberg StanfillElgie SullivanFloyd SullivanLarry WoodAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of The National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct we hereby notify our employees that:WE WILL NOT unlawfully discourage you from beingmembers of Aluminum Workers International Union,'In the event that this Recommended Order is adopted by the Board thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board's Order is enforced by a decree ofa United StatesCourt of Appeals,the words"pursuant to a decree of the United StatesCourt of AppealsEnforcing an Order," shall be substituted for the words"pursuant to a Decision and Order."'In the event that these Recommendations be adoptedby theBoard, thisprovision shall read:"Notify thesaid RegionalDirector,inwriting, within10 days from the date of this Order,what steps the Respondent has takento comply herewith." 194DECISIONSOF NATIONALLABOR RELATIONS BOARDAFL-CIO,or any other union.WE WILL NOTthreaten you with reprisals,nor grantnor promise benefits to discourage you from joiningany union.WE WILL NOTspy upon your union meetings, andwill not violate any of the rights you have under theNational Labor Relations Act, to join a union of yourown choice or not to engage in any union activities.WE WILL offer reinstatement to employees ClymerandRochelle,and all 32 employees listed on theaccompanying"Appendix A,"and give them backpay.WE WILL,upon request, bargain collectively with theabove-namedUnion and,ifanunderstanding isreached,signanagreementcoveringsuchunderstanding.The unit represented by this union is allour production and maintenance employees at ourColumbia,Tennessee,plant, excluding office clericalemployees,watchmen, guards, salesmen,professionaland technical employees and supervisors as defined inthe Act.ALABAMA ROD ANDWIRE DIVISION,PHELPSDODGE ALUMINUMPRODUCTS CORP.(Employer)DatedBy(Representative)(Title)Note:Notify any of the employees listed in AppendixA as well as Clymer and Rochelle if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office,746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 534-3161.TRIAL EXAMINER'S SUPPLEMENTALDECISIONC.W.WHITTEMORE,TrialExaminer:On June 28,1965, I issued my Decision in this proceeding,finding thattheRespondent had engaged in unfair labor practicesviolative of Section 8(a)(1), (3), and(5) of the Act.On May 18, 1966,the National Labor Relations Boardfound merit in certain exceptions filed by the Respondent,and issued an Order remanding the proceeding to theRegionalDirector of Region 26, and directing that afurther hearing be held before me for the purpose of"receivingadditionalevidencerelevantto:(1)authorization cards,and (2)the defenses of economicnecessity and altered operations."Pursuant to said Order,a further hearing was held inColumbia,Tennessee,on October 25, 26,27,and 28,1966. At this hearing appearance was entered by AttorneyTrost,on behalf of a number of employees who declinedto honor subpenas served upon them by both GeneralCounseland the Respondent.Afterotheravailableevidence and testimony was received, by agreement of theparties the hearing was recessed to provide said partieswith an opportunity to decide whether Court enforcementof the subpenas would be sought.On June 14,1967, the U.S.DistrictCourt for theMiddle District of Tennessee,Columbia Division,issueditsOrder requiring obedience to the subpenas involved.On August 22, 1967, the hearing was resumed.Certainof the employees subpenaed were called by and testifiedfortheRespondent.Oneindividual,aunionrepresentative,did not respond to a newly issued subpenaservedupon him by the Respondent.Idenied theRespondent'smotion to continue the hearing for thepurpose of obtaining enforcement of this one subpena.The hearing was thereupon closed.On October 5, 1967,theBoard directed that thehearing be reopened for the purpose of receiving testimonyof this single new witness.Various delays followed this Order.It is pointless todescribe them here,since the 8(a)(5) issue,to which suchtestimonywould have been relevant,was subsequentlywithdrawn by the Union and the General Counsel.On April 4,1968, I granted General Counsel's "MotiontoDismiss 8(a)(5) Allegations of the Complaint," saidmotion not being opposed by the Respondent.In his ordergranting the motion I stated that he:(1)Consents(pursuant to Sec. 102.9 of the Board'sRules and Regulations)to the withdrawal of the 8(a)(5)charge in Case 26-CA-1999;(2)Orders dismissal of the 8(a)(5) allegations containedin the complaint, and(3)Declares the hearing,reopened by the Board in itsorder of October 5,1967, closed as of the date of thisOrder.The same order granted a period of 3 weeks for filingof briefs upon the one remaining issue: the Respondent's"economic defense,"as it bears upon the remaining8(a)(3) issue,evidence as to which was introduced by theRespondent on October 28, 1966.A brief has been received from General Counsel, andhas been fully considered.No briefs have been receivedfrom the Respondent or the Union.1.EVIDENCE AS TO THE RESPONDENT'S "ECONOMICDEFENSE" ADDUCED ON OCTOBER 28, 1966All testimony on this point,both at the original hearingand the remand, was adduced from Horace Rainey, Jr.,manager of the Columbia "rod plant," which waspurchased by Phelps Dodge in May 1964. He had beenmanager of the same plant since 1955, the plant thenknown as Columbia Metal Products.Summarized in thissection is his testimony on October 28, 1966,withoutcomment or findings as to the merit of his statements.According to Rainey:1.Phelps Dodge bought the plant for the purpose ofcontinuing and expanding production of "alloy redrawrod" and also of producing"conductor grade redrawrod."To implement this plan of expansion,additionalequipment was sought and purchased,"in the summer of1964."2.Through that summer the "alloy" production was"maintained at reasonable rates,"but toward the end ofAugust he anticipated that it would not be continued inSeptember.So "at that time" he talked with W. S. King,generalmanager of the rod and wire division, andsuggested that they "consider a cutback in production and ALABAMA ROD AND WIRE DIVISIONprobably a cutback inpersonnel."Kingtold him he feltsuch action might be "premature" and advised that they"wait and observe the situation."3.About the middle or the latter part to September,Rainey "felt like possible we were coming up with a realbad prospect for October," so he called King again. InOctober "production was down drastically" and uponcalling King a third time they "agreed to make a cutbackand to reduce our forces."4. In reply to his counsel's direct question as to why heterminated, on November 20, 1964, the employees hereininvolved, he testified:The reason for letting these people go at that time were[sic]twofold,actually.We needed to make adetermination as such because of the declining business,the lack of orders.We decided to make it permanent,after complete review, on the basis of the beginning ofour construction period of installing this machinery toincrease our production capabilities.5.Before November 20, 1964, the plant did not havethe capability of making the "electrical conductor," buthad two mills - one the rod mill and the other the barmill, for production of "alloy redraw rod."6.Since November 20, certain changes have been madein the equipment of both the rod mill and the bar mill -to increase "its production rates." And a certain "pre-heatprocess"was eliminated.7.A number of new employees were hired during theweek before November 20, 1964, "to maintain the normalwork force," to operate the rod and bar mills. "Itrequired a certain number of people to operate these mills.Consequently we had to hire replacements all the time."8.New equipment was "finally purchased in July of1964." A purchase order for buildings to expand the plantwas issuedAugust 14, 1964.9..On November 7, 1964, he issued a purchase order toa Pittsburgh concern to"dismantle and load on carriersfor shipment" this machinery purchased in Connecticut.10. In August, 1965, production was shut down forabout 90 days "as a result of having to make thesechanges and put this new equipment in."11.DivisionManager King and Rainey,together, madethe decisionfor the November 20 layoffs.12.Before November 20 "We shipped rod to both thealloywire plant in Florence, Alabama, and the screenplant in Covington, Georgia." Both are Phelps Dodgeplants.Orders came from the Phelps Dodge sales office inFlorence. "All billing" for Columbia production to othercustomers came from "Florence." Except for other PhelpsDodge plants the Columbia plant had "a relative fewnumber of customers."13.Questioned as to the recordsin existenceto supporthisclaimof lack of orders, Rainey replied oncross-examination:.as far as to say just whether it was documented thatthere was a shortage of orders or a lack of orders, orwhether I was aware from our own records that we hada shortage of orders,Idon't think that that's true, no,sir.14.The new machinery is now part of the expanded rodmill. The bar mill continued to operate.15."The production of the rod plant was cut with theterminationof the people,because at that time wecouldn't operate the two mills simultaneously."16. ". . . it takes a certain number of people to operatethese mills, which prior to this date of November 20th we195operated simultaneously. After the terminations of thesepeoplewe could only operate the mills individually.Consequently our production rates went down, because wecouldn't operate the rod mill, which is the one thatproduces rods.We could only operate it on alternatedays."11.SUMMARY OF RAINEY S TESTIMONY ON APRIL 20,1965 RELATIVE TO THE LAYOFFS IN ISSUESummarized in this section is Rainey's testimony at theoriginalhearingastohisreasonforthesameterminations, elicited from him by General Counsel, whohad called him as a Section 43(B) witness:1.Asked why the 32 employees were "permanentlyterminated"hereplied:"Theywerepermanentlyterminated because of lack of business. . . We had nobusiness.We had a lack of business. Business declined."2.There followed, this colloquy:Q. That is, the economic conditions of your planthere in Columbia worsened so that it necessitated thelayoffs of some 32 employees; is that correct?A. YesQ. And the economic conditions worsened as a resultof a lack of orders coming in for the finished product,aluminum rods, is that correct?A.We didn't have thebusiness, that is true.Q. And that was because of the lack of orders forthe finished product; aluminum rods, is that correct?A. That's true.Q.Now that is the only finished product made bythe Columbia plant, aluminum rod, is that correct?A. That's correct.Q. Now, is it not correct that between 50 percent to75 percent or more of the finished product,aluminumrod, from the Columbia plant, is sold directly to theFlorence, Alabama and/or Covington, Georgia, plants?A. That's correct.Q.And it was,again,a lack of orders fromColumbia customers, two of whom are the Covington,Georgia, plant and the Florence, Alabama, plant thatrequired, or that made the economic conditions of theColumbia plant worsen so that 32 employees had to belaid off'?A. Yes.3.After an extended discussion by counsel on anothermatter,andwithpermissionofcounselfortheRespondent, the following colloquy occurred:TRIAL EXAMINER: Your orders, which you spoke of,which fell off in whatever month it was here, inNovember, which caused you to layoff these employees- how long have you been plantmanager?THE WITNESS: I have been plant manager,sir, sincethe Phelps Dodge Corp. acquired this business whichwas May the 15th, 1964. Prior to that time I had beenmanager of the plant and the president of the company,which was the Columbia Metal Products Company.TRIAL EXAMINER: Well, has it been your experience,then, that the orders fluctuate, - they go up, they godown?THE WITNESS: Yes, sir.TRIAL EXAMINER: And at your plant in Novemberthere was a lack of orders? 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE WITNESS: Yes, Sir.TRIAL EXAMINER: But, you had no assurance thatyou were not going to have orders in the future, enoughto bring back the plant personnel?THE WITNESS: Yes, Sir.4.The only communication made by management tothe employees, as to the impending permanent layoffs wasinthe form of a notice dated November 16, 1964,identified by Rainey. Its text, in essential part:Due to business conditions it is necessary that wereduce our work force effective the end of this week.Those who are to be terminated will be notified by theirsupervisors on Friday.Persons terminated Friday will be paid in full throughthe end of the shift Friday.We see no prospect of any improvementin business atany time in the foreseeable future.We suggest thatpersons being terminated seek employment elsewhere.5.None of the 32 employeesterminatedon November20, so far as Rainey could recall, was notified of histermination until he went to receive his pay on November20.III.SUMMARY OF RAINEY S TESTIMONY ON THE SAMEPOINT AS A WITNESS FOR THE RESPONDENT ON APRIL23, 1965Three days after Rainey, as noted above, proffered asthe only reason for the effective discharge of the 32employees: "lack of orders," he was called by counsel fortheRespondent.His testimony,relevant to this point issummarized:1.The year before the corporation was sold to PhelpsDodge there was a discussion as to"modifications of theequipment to be put into the plant."2.Asked by the counsel "why were the peopleterminated,the32-plusemployees terminated?", hereplied:These people were terminated in anticipation of theultimate installations of this equipment.Itwas at this point that I sustained General Counsel'sobjectiontoanofferof proof by counsel for theRespondentregardingintroductionofdocumentaryevidence and further testimony as to the purchase andinstallationofnew equipment. In its order, abovedescribed, the Board reversed my ruling, and ordered thatthe evidence be received.IV. SUMMARY OF RELEVANT PORTIONS OF RAINEY STESTIMONY ON NOVEMBER 4, 1964InhiscomprehensivebriefGeneralCounsel callsattentiontocertaintestimonygivenbyRainey onNovember 4, 1964, at the representation hearing in Case26-RC-2271, consolidated with the complaint case in thisproceeding.Iconsidersuch testimony to be relevant to theeconomicdefense issue,since it waselicited only a fewdays before the "permanent" layoffs of nearly half thethen working force, and was referred to briefly in hisoriginal Decision.This testimonywas developed, it appears, duringexploration of a question as to whether or not about 15employeesengaged in certainconstruction work should beincludedamong the "productionandmaintenanceemployees," the unit petitioned for.Rainey testified that some of these constructionworkers had been hired within the preceding 30 days.The following colloquy occurred between Rainey andhis counsel:Q.What do you intend to do with the constructionworkers as things stand right today?What do youintend to do with them upon completion of the workthey are now doing?A.Well, upon thecompletionof the work that theyarenow doing in the construction program, anyconstructionprogram eventually comes to an end.There would be some of them that we would have nofurther usefor them. There would be no work for themto do. As I said before, we still have not put all of ourentire casting operation to work. I think there would besome of these boys that would be eligible for or capableof doing the production work in the remainder of theplant.So,we would handle it either way in ourjurisdiction, depending on the background of the peoplethemselves and their talents involved.Q. As things stand today, do you anticipate that youwillbe able to use some of these employees in yourproduction operation?A. I think that's possible.V. CONCLUSIONS AS TO THE EVIDENCEThe concluding paragraph of the Board's Order of May18, 1966,remanding the proceeding,states,in part:Itisfurtherordered that upon conclusion of suchfurther hearing, unless the parties waive their rightsthereto, theTrialExaminer shall, on the evidencereceived pursuant tothisOrderas well as onthe recordpreviously made, prepare and serve upon the parties aSupplemental Trial Examiner's Decision.. .The rights were not waived. It is assumed that theBoard intended that in his Supplemental Decision I shouldappraise the October 28, 1966, economic evidence and, inits light, if any, reconsider evidence on the same pointadduced at the original hearing, with the purpose ofdeciding whether his original conclusions of a violation ofSection 8(a)(3) should be affirmed, modified, or reversed.Inmy original Decision I concluded, in effect, thatGeneral Counsel had amply proved violation as allegedand that such proof was not overcome by theRespondent's evidence in support of its claim thateconomic necessity, in terms of "lack of orders," causedthe 32 terminations.Careful review of the entire record, including that partof the RC proceeding which is relevant, leads inescapably,inmy opinion, to the conclusion, here made, that theRespondenthasfailedtoadducecompetentandconvincing evidence that economic necessity, of any naturerevealed in the record, required or was the real reason forthe terminations. This general conclusion is based uponthe following points:1.As to the claim of "lack of orders" as the reason forthe terminations, which was the only one made by Raineyat the opening of this proceeding when called as anadversewitness,inhisoriginalDecisiontheTrialExaminer found lack of meritin it.The plant manageradmitted that "orders fluctuate" and that, in effect, hehad no assurance at the time that the "layoffs" wouldhave to be permanent.2.The record,initsentirety, lacks any companyrecords supporting the contention of "lack of orders." ALABAMA ROD AND WIRE DIVISION1973.As quotedinSection I, above,at the reopenedHearing Rainey claimed,in substance,that there werenodocuments to show"therewas a shortage of orders orlack of orders."The Trial Examiner is inclined to believethat this was a bit of inadvertent half-truth.But he cannotbelieve that a company of the size of Phelps Dodge waswithout any record of orders.4.As previously found,Rainey admitted that most ofhis orders came from the other two plants in the samedivision.It is reasonable to conclude that if there hadactually been a"falling off of business"due to"lack oforders,"the Respondent would have produced records tosubstantiate the contention.Its failure opens wide the doorto the speculation that if the Columbia plant did notreceiveorders theywere purposelywithheldattheFlorence sales office.5.At the reopenedhearing onOctober 28, 1966, theRespondent was permitted to place in evidence a typedsummary of purported production records.The summarypurports to show the monthly totals,in terms of dollars,beginning in June,1964.The document was offeredthrough Rainey, who admitted that he could not testify asto its accuracy.In his brief General Counsel contends thatthis document was not properly authenticated.The TrialExaminer agrees, and does not consider himself in aposition to find accuracy where Rainey could not.6.Accepting this document at its face value, however,points to another inconsistency in Rainey's testimony. Asquoted above,inSection 1, the plant manager testifiedthat production was "cut"with the"termination of thesepeople.""A certain number of people," he said, wererequired to operate the two mills simultaneously."Afterthe terminations of these people we could only operate themills individually.Consequently our production rates wentdown,because we couldn'toperate the rod mill,which isthe one that produces the rods.We could only operate iton alternate days." Yet the summary of "productiondollars"indicates that in November productionincreasedto $382,794 from $287,466 the previous month, althoughfor a third part of November the working force had beencut in half.7. It isplain that such production records are unreliablesupport for Rainey's claim of "lack of orders."8.Finally, lack of merit in the claim of"lack oforders" as a dismissal reason is further established byRainey's testimony at the Representation hearing, givenbut a few days before posting of the notice of permanentlayoffs.Without repeating the full quotation, thesubstance of the claim on November 4, 1964,was that theplantcouldandwould use at least some of theconstruction employees in the production line. It is notedthat this testimony was given after the time when Raineyclaimed,he and King had already decided tocuttheworking force.9.Turning to the plant manager'sclaim as to thereason for the terminations,advanced at the reopenedhearing in October,1966. His reply to a direct question onthe point from his own counsel is quoted in full in SectionI,above.In substance,he testified that the"reason" was"twofold":that lack of orders,reviewed in light of thefact that"our construction period of installing machineryto increase our production capabilities,"was "beginning,"was the basis for the decision to terminate the employees.10.Ithas been found and concluded that lack ofcredibleand convincing proof deprives of merit theRespondent'sclaim of "lack of orders."The belatedcontention of "twofold"reasonsmust therefore fail ofacceptance.11.Rainey's concurrent claim that permanency of thelayoffswas decided"afterreview"because "of thebeginningofourconstructionperiod"isnotonlyinconsistentwithhisoriginalclaim,butwithothertestimony given by him.At theR-case hearing, Rameysaid that such"construction" had been going on for atleast 10 months before the date of such testimony, whichwas shortly before the date of the layoffs.12. In short and in conclusion, I find no merit in theRespondent's various and several defenses.VI.FINAL CONCLUSIONSIherewith affirm the conclusions set forth in myoriginalDecision,to the effect thatthe terminations onNovember 20, 1964,were violative of Section 8(a)(3) and(1) of the Act.In the event that the Board approves the dismissal ofthe 8(a)(5) issues,as described above,theRecommendedOrder appearing in the original Decision, should, ofcourse, be accordingly modified.